ACCEPTED
                                                                       14-14-00492-CV
                                                       FOURTEENTH COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                                   5/7/2015 2:16:56 PM
                                                                 CHRISTOPHER PRINE
                                                                                CLERK

                      NO. 14-14-00492-CV

                           IN THE                      FILED IN
                                                14th COURT OF APPEALS
                     COURT OF APPEALS              HOUSTON, TEXAS
                          FOR THE                5/7/2015 2:16:56 PM
                      th
                    14 JUDICIAL DISTRICT        CHRISTOPHER A. PRINE
                       HOUSTON, TEXAS                    Clerk




                     PAUL STAMATIS, JR.

                           Appellant

                              v.

METHODIST WILLOWBROOK HOSPITAL; DANIEL MAO M.D.; AND
          NEPTUNE EMERGENCY SERVICES, P.A.

                           Appellees


                            Appeal from
                    Cause No. 2010-34910, in the
                 TH
              190 District Court of Harris County, Texas
  ___________________________________________________________

               APPELLEES’ MOTION FOR LEAVE
               TO FILE POST-SUBMISSION BRIEF
  ___________________________________________________________
TO THE HONORABLE COURT OF APPEALS:

      Appellees Houston Methodist Willowbrook Hospital, Daniel Mao, M.D.,

and Neptune Emergency Services, P.A. file this Motion for Leave to File Post-

Submission Brief.

      Appellees seek leave to file the three-page Post-Submission Brief submitted

concurrently herewith to respond to questions posed by the justices at oral

argument on April 30, 2015 as to the basis of the trial court’s authority to

determine that the emergency standard of proof applied to Appellant’s claims as a

matter of law following the pretrial conference. Based on the questions posed by

the Justices, Appellees believe that a concise brief on this point would assist the

Court in its deliberations.

                              PRAYER FOR RELIEF

        For the reasons set forth above, Appellees request that this Court grant their

Motion for Leave to File Post-Submission Brief, direct the clerk to accept and file

Appellees’ Post-Submission Brief, and grant them all other relief to which they

may be entitled.




                                          1
  Respectfully submitted,

  DE LA ROSA LAW FIRM


  /s/ Oscar L. De la Rosa
  Oscar L. De la Rosa
  State Bar No. 00787351
  odelarosa@delarosalawfirm.com
  Aron L. Gregg
  State Bar No. 24027214
  agregg@delarosalawfirm.com
  Three Riverway, Suite 1820
  Houston, Texas 77056
  (713) 395-0991
  (713) 395-0995 (fax)

  ATTORNEYS FOR APPELLEE,
  HOUSTON METHODIST
  WILLOWBROOK HOSPITAL


CARDWELL & CHANG, P.L.L.C.


By:______________________________
     LaVerne Chang
     State Bar No. 00783819
     511 Lovett Blvd.
     Houston, Texas 77006
     Telephone: (713) 222-6025
     Facsimile: (713) 222-0938

ATTORNEYS FOR APPELLEES
DANIEL MAO, M.D. AND NEPTUNE
EMERGENCY SERVICES, P.A.



  2
                     CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
have conferred, or made a reasonable attempt to confer, with all other parties,
which are listed below, about the merits of this motion with the following results:

            Craig Lewis, Counsel for Appellant,

                         [X]   opposes motion
                         [ ]   does not oppose motion
                         [ ]   agrees with motion
                         [ ]   would not say whether motion is opposed
                         [ ]   did not return my message regarding the motion.

                               /s/ Oscar L. De la Rosa


            LaVerne Chang, Counsel for Daniel Mao, M.D. and Neptune
            Emergency Services, P.A.

                         [ ]   opposes motion
                         [ ]   does not oppose motion
                         [X]   agrees with motion
                         [ ]   would not say whether motion is opposed
                         [ ]   did not return my message regarding the motion.


                               /s/ Oscar L. De la Rosa


Date: May 7, 2015




                                        3
                         CERTIFICATE OF SERVICE

       As required by Texas Rules of Appellate Procedure 6.3 and 9.5(b), (d), (e), I
certify that I have served this document on all other parties—who are listed
below—on the 7th day of May, 2015 by facsimile and electronic service.

Counsel for Appellant Paul Stamatis, Jr.:

Craig Lewis
The Lewis Law Firm
2905 Sackett Street
Houston, Texas 77098
Facsimile: 713-328-7888

Counsel for Daniel Mao, M.D. and Neptune Emergency Services, P.A.:

La Verne Chang
Cardwell & Chang
511 Lovett Blvd.
Houston, Texas 77006
Facsímile: 713-222-0938



                                             /s/ Oscar L. De la Rosa




                                         4